Name: Decision No 2/96 of the ACP-EC customs Cooperation Committee of 2 September 1996 derogating from the definition of 'originating products' to take account of the special situation of Fiji, Mauritius and Senegal regarding the production of canned tuna and tuna loins
 Type: Decision
 Subject Matter: fisheries;  international trade;  European Union law;  Asia and Oceania;  foodstuff
 Date Published: 1996-09-24

 Avis juridique important|21996D0924(02)Decision No 2/96 of the ACP-EC customs Cooperation Committee of 2 September 1996 derogating from the definition of 'originating products' to take account of the special situation of Fiji, Mauritius and Senegal regarding the production of canned tuna and tuna loins Official Journal L 243 , 24/09/1996 P. 0041 - 0043DECISION No 2/96 OF THE ACP-EC CUSTOMS COOPERATION COMMITTEE of 2 September 1996 derogating from the definition of 'originating products` to take account of the special situation of Fiji, Mauritius and Senegal regarding the production of canned tuna and tuna loins (96/558/EC) THE ACP-EC CUSTOMS COOPERATION COMMITTEE,Having regard to the fourth ACP-EEC Convention signed at LomÃ © on 15 December 1989 as revised by the Agreement signed in Mauritius on 4 November 1995, and in particular Article 31 (8) of Protocol 1 thereto,Whereas the said Protocol provides for derogations from the rules of origin to be granted whenever the development of an existing industry or the establishment of a new one warrants it;Whereas Article 31 (8) of Protocol 1 lays down specific rules for derogations in respect of canned tuna and tuna loins, which may be granted automatically subject to an annual quota;Whereas on 24 May 1996 the African, Caribbean and Pacific States (ACP States) submitted a request under Article 31 (8) of Protocol 1 from the Governments of Fiji, Mauritius and Senegal for a derogation from the rule of origin in the Protocol in respect of canned tuna and tuna loins produced by those countries from 1 January 1996 to 29 February 2000, allocated as follows: 600 tonnes of canned tuna and 300 tonnes of tuna loins for Fiji, 300 tonnes of canned tuna and 200 tonnes of tuna loins for Mauritius and 600 tonnes of canned tuna for Senegal;Whereas Fiji, Mauritius and Senegal already enjoy a derogation in respect of an annual quantity of 2 500 tonnes of canned tuna;Whereas those countries should therefore be granted the requested derogation for the period 1 June 1996 to 29 February 2000,HAS DECIDED AS FOLLOWS:Article 1 By way of derogation from the special provisions in the list in Annex II to Protocol 1 of the fourth ACP-EEC Convention of LomÃ ©, canned tuna and tuna loins of HS heading ex 16.04 manufactured in Fiji, Mauritius or Senegal from non-originating fish shall be regarded as originating in those countries in accordance with the terms of this Decision.Article 2 The derogation provided for in Article 1 shall apply to the annual quantities shown in the annexes which are exported by the countries concerned from 1 June 1996 to 29 February 2000.Article 3 The quantities referred to in Article 2 shall be administered by the Commission, which may take whatever administrative steps are required to ensure efficient management.Where an importer presents a declaration for release to free circulation in a Member State, claiming entry under this Decision, and the declaration is accepted by the customs authorities, the Member State concerned shall draw the requisite quantity by means of an appropriate notification to the Commission. Requests for drawings, stating the date on which the declaration was accepted, shall be forwarded to the Commission without delay.The Commission shall release drawings according to the date on which the declarations for free circulation were accepted by the customs authorities of the Member State concerned, as far as the available balance permits.If a Member State fails to use a drawing it shall return it as soon as possible to the appropriate quota.If requests exceed the available balance of a given quota, quantities shall be allocated on a pro rata basis. The Commission shall inform the Member States of drawings on the quotas.Each Member State shall ensure that importers of the products in question have equal and continuous access to the quota volumes as far as the available balance permits.Article 4 Box 7 of EUR.1 certificates issued under this Decision shall contain the words:'Derogation - Decision No 2/96`Article 5 The ACP States and the Member States and the European Community shall take the measures necessary on their part to implement this Decision.Article 6 This Decision shall enter into force on the date of its adoption.Done at Brussels, 2 September 1996.For the ACP-EC Customs Cooperation CommitteeThe Joint ChairmenJames CURRIEEdmond CAKPO-TOZOANNEX I FIJI >TABLE>ANNEX II MAURITIUS >TABLE>ANNEX III SENEGAL >TABLE>